Citation Nr: 0728836	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD), prior to 
March 21, 2007, and 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran had active service from September 1986 to 
September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that rating decision the RO granted service 
connection for post traumatic stress disorder (PTSD) with 
headaches and assigned a 30 percent disability rating, 
effective March 7, 2001. In June 2007, the veteran's 30 
percent disability rating was increased to 70 percent 
disabling, effective March 21, 2007. 

In February 2007 the Board remanded the claim for additional 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate review.


FINDINGS OF FACT

1. Prior to August 3, 2003, the veteran's PTSD manifested in 
occupational and social impairment due to symptoms such as 
depressed mood, anxiety, and chronic sleep impairment. 

2. Beginning August 3, 2003, the veteran's PTSD manifested in 
occupational and social impairment due to such symptoms as 
depressed mood, anxiety, irritability, impaired short-term 
memory, impaired abstract thinking ability, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships . 

3. Beginning March 21, 2001, the veteran's PTSD manifested in 
occupational and social impairment due to such symptoms as 
near-continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; 
difficulty in adapting to stressful circumstances including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships. 

CONCLUSIONS OF LAW

1. Prior to August 3, 2003, the criteria for an initial 
disability rating in excess of 30 percent for PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (2006). 

2. The criteria for a 50 percent disability rating for PTSD 
were met, effective August 3, 2003. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2006). 

3. The criteria for a 70 percent disability rating for PTSD 
were met, effective March 21, 2007. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2006).

4. The criteria for a disability rating in excess of 70 
percent are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's August 2006 video conference 
hearing testimony before the undersigned Veterans Law Judge, 
VA compensation and pension examination reports, Social 
Security Administration (SSA) administrative and medical 
records, and VA medical records. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

In August 2003 the RO granted service connection for PTSD 
with headaches and assigned a 30 percent disability rating, 
effective March 7, 2001.  In June 2007 the RO assigned a 70 
percent disability rating for the veteran's PTSD, effective 
March 21, 2007.  

Pursuant to 38 C.F.R. § 4.130, the veteran's PTSD is 
evaluated pursuant to the General Rating Formula for Mental 
Disorders. A 30 percent disability rating is assigned for 
disability resulting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 50 percent disability rating is assigned for occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation is contemplated for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006)

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

The veteran underwent a VA PTSD examination in December 2002. 
He reported increasing symptoms of depression and anxiety 
over the preceding two to three years. He further reported 
feeling nervous, depressed, irritable, and moody all the 
time. He stated he had poor motivation and interest in work 
and leisure activities.  He stated that he thought of his 
combat experiences almost every day. The veteran also 
reported that he either slept poorly or had bad dreams about 
his combat experiences several times a month. The veteran 
stated he had no steady girlfriend, although he was dating 
occasionally.  He also had some hobbies and enjoyed spending 
time with his neighbor.  The veteran stated that he does have 
a few close friends. 

On examination, the veteran made good eye contact.  His 
speech was clear, coherent, and goal-oriented.  His behavior 
was appropriate. He was oriented to person, place, and time.  
His memory was intact and no obsessive or ritualistic 
behaviors were observed. His personal hygiene and activities 
of daily living were adequate. He denied thoughts of harm to 
himself and others, although he admitted he had suicidal 
thoughts in the past which led to psychiatric 
hospitalizations in 2001.  He denied auditory and visual 
hallucinations or delusions. The examiner diagnosed major 
depression, recurrent, without psychotic features and PTSD, 
mild. The examiner noted that the veteran also met the 
criteria for diagnosis of an anxiety disorder, not otherwise 
specified, although it was difficult to separate those 
symptoms from the veteran's PTSD. 

May 2003 VA treatment records indicate the veteran was 
employed as a front end repair specialist. He reported being 
in a bad mood and his affect was noted to be congruent with 
his mood. His thoughts were concrete, logical, and goal-
oriented. October 2003 VA medical records indicate the 
veteran was unemployed.  He reported being unable to maintain 
employment because he cries every day. His mother attended 
this appointment with him and reported that he is very 
agitated and hard to live with. 

In December 2003 the veteran reported feeling depressed three 
or four days a week. He reported living on his parents' 
property in a camper without any outside social contacts. The 
veteran remained unemployed. He stated that he was medication 
compliant; however, he continued to feel depressed. His sleep 
was irregular and his appetite poor. He reported suicidal 
ideations all the time. He stated that he was very shaky, his 
hands trembled, and he cried all the time for no reason. He 
read the Bible at home because he could not attend church by 
himself. His VA physician noted that his mood was depressed 
and his affect sad. The veteran was alert and oriented, with 
normal memory and concentration. His GAF score was 55.  

Of record is an April 2004 Social Security Administration 
(SSA) comprehensive mental status examination. The veteran 
reported living in a camper on his sister's property. He 
stated he does not like being around people and isolated 
himself in his bedroom most of the day. He did not venture 
into town, did not have any friends, and had limited 
interaction with his sister and brother-in-law. The veteran 
indicated he suffered from depression, suicidal ideation, 
insomnia, nightmares, relationship problems, and recurrent 
thoughts about his experiences since returning from the Gulf 
War. In addition, he stated he is fitful and restless at 
night and averaged two or three hours of sleep with 
medication. He stated that he only bathes two or three times 
a week when his sister makes him. In addition, he only 
changes clothes twice a week. The veteran reported that he 
worked as a machinist for approximately eight years until 
feelings of stress and anxiety caused him to resign.  He 
stated that since leaving that position, he has held 
approximately ten different jobs but has been unable to last 
because of "nerves" and an inability to concentrate. He 
reported a history of crying on the job. 

On examination, the veteran was listless and underactive.  He 
demonstrated flat affect, mild anxiety, and a severely 
depressed mood. He was oriented in three spheres, relatively 
alert, and he responded to the evaluation process in an 
anhedonic manner. He admitted to suicidal ideations often. 
The veteran also admitted to auditory and visual 
hallucinations. In addition, the veteran had poor recent 
memory and poor abstract thinking ability.  He displayed fair 
to good judgment, fair concentration, and fair to poor 
insight. The SSA psychologist diagnosed severe major 
depressive disorder, recurrent, with psychotic features and 
chronic PTSD. He noted that the veteran had the ability to 
perform routine, repetitive tasks.  However, the veteran was 
not capable of maintaining concentration and attention.  The 
SSA psychologist further concluded the veteran did not have 
the ability to interact appropriately with co-workers or to 
accept supervision. 

A VA PTSD examination was provided to the veteran in July 
2005. He was accompanied to the examination by his mother. He 
reported that he was easily irritated and aggravated around 
others; therefore, he invested energy in isolating himself. 
He stated that he had no friends. On examination, the veteran 
was clean and adequately groomed. He was cooperative during 
the interview. His speech was relevant and he was oriented in 
all spheres. There were no signs of involuntary movements or 
tics. The veteran denied auditory and visual hallucinations. 
The veteran reported that he is independent in most 
activities of daily living; however, he was unable to manage 
his own finances. The examiner noted that the veteran 
appeared anxious, depressed, and unsure of himself. 

The veteran reported that he has spontaneously resigned from 
employment and moved to another state "hoping for a new 
start" several times. In addition, the veteran reported 
sleeping in a cyclical pattern, with several days of 
wakefulness followed by several days of sleep. When awake, 
the veteran stated that his thoughts raced and he often 
thought about his traumatic stressors. When sleeping, the 
veteran slept fitfully, and he could not recall whether he 
had nightmares. In addition, the veteran stated that he 
frequently saved large sums of money and then gave it away to 
friends and family members. The examiner concluded that the 
veteran's reported symptoms were fairly consistent with a 
diagnosis of bipolar II disorder. The examiner noted that the 
veteran did not report enough symptoms to warrant a diagnosis 
of PTSD.

The veteran underwent a VA PTSD examination in March 2007. He 
described himself as very isolative and apathetic. He is 
currently unemployed. He rents property from his sister, who 
is his sole contact. She manages his finances, prepares his 
meals, and buys his groceries. He does not maintain contact 
with other family members and he denied significant social 
relationships. The veteran reported having sleep impairment 
typified by two or three days of insomnia followed by two or 
three days of hypersomnia. He frequently awakes with 
nightmares. The veteran reported symptoms consistent with 
recurrent panic attacks at least weekly, and up to three 
times per week. He reported that the panic attacks decrease 
in frequency when he avoids other people. He also reported 
recurrent intrusive thoughts of his PTSD stressors. The 
veteran had markedly diminished interest or participation in 
activities and feels estrangement from other people. He 
demonstrated a restricted range of affect and a sense of a 
foreshortened future. 
On examination, the veteran was clean and casually dressed. 
The examiner observed psychomotor activity, such as hand 
wringing and restlessness. The veteran's speech was 
unremarkable and spontaneous and his attitude was 
cooperative.  The veteran's mood was anxious and his affect 
constricted. He was alert and oriented in three spheres and 
his attention was intact. He denied delusions and 
hallucinations. He denied suicidal thoughts at present, 
although he reported a history of intermittent suicidal 
ideation without plan or intent in the past year. 

The examiner concluded that the veteran experiences daily, 
severe, chronic symptoms of PTSD with marked psychosocial, 
affective, occupational, and behavioral impairment. The 
examiner did not note any symptoms suggestive of mania, 
hypomania, or mixed mood episodes. The veteran's Global 
Assessment of Functioning (GAF) score was 45. He further 
concluded the veteran has been unemployed for the preceding 
two to three years due to anxiousness and avoidance coping. 
The examiner diagnosed PTSD, chronic, severe with delayed 
onset; major depressive disorder secondary to PTSD; and panic 
disorder with agoraphobia secondary to PTSD. 

From March 7, 2001 to August 3, 2003, the veteran's symptoms 
to not meet the criteria for an initial disability rating in 
excess of 30 percent.  Although the veteran reported 
increased symptoms of depression and anxiety, during this 
period he maintained employment without evidence of decreased 
work efficiency or inability to perform occupational tasks. 
Further, VA treatment records indicate he was consistently 
well-dressed and groomed, with appropriate mood and affect.  
He did not report auditory or visual hallucinations.  
Further, no homicidal or suicidal ideations were noted. 
During this period, the veteran's symptoms more nearly 
approximate moderate occupational impairment. Thus, an 
initial disability rating in excess of 30 percent is not 
warranted. 

From August 3, 2003 to March 21, 2007, the criteria for a 50 
percent disability rating have been met. SSA records indicate 
the veteran became unable to work on August 3, 2003 due to 
stress, nerves, and headaches. October 2003 VA treatment 
records indicate the veteran was no longer employed. In April 
2004 the veteran reported a history of sporadic, short-term 
employment after leaving his position as a front-end 
specialist. There is evidence of increased irritability, 
depression, anxiety, and difficulty in establishing effective 
social relationships manifested by the veteran's increased 
avoidance of crowds and estrangement from his family. There 
is also evidence of increased sleep impairment, as the 
veteran begins to sleep in a cyclical pattern of insomnia and 
hypersomnia during this period. The April 2004 SSA 
examination report also indicates the veteran demonstrated 
impaired memory and abstract thinking, as well as increased 
suicidal ideations. Thus, the veteran's symptoms more nearly 
approximate the criteria for a 50 percent disability rating.

The criteria for a 70 percent disability rating, and no 
higher, were met on March 21, 2007. In March 2007, the 
veteran reported becoming overwhelmed with stress and 
anxiousness, with panic attacks at least once per week. In 
addition, the veteran reported irritability, tension 
headaches, and concentration problems exacerbated by sleep 
impairment. Further, the veteran demonstrated an inability to 
establish and maintain effective relationships characterized 
by increased isolation and estranged family relationships. 
The VA examiner concluded the veteran's anxiousness and 
avoidance coping has led to his unemployment. The veteran's 
symptoms do not meet the criteria for a 100 percent 
disability rating because there is no evidence of impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, decreased personal 
hygiene, disorientation to time or place, or memory loss.  

According to a May 2007 deferred rating decision, a claim for 
a total disability rating for compensation purposes based on 
individual unemployability is now under development.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated November 2004 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Although notice was provided after the August 
2003 rating decision granting service-connection and 
assigning an initial disability rating; the veteran's claim 
was subsequently readjudicated. The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service and VA medical records, SSA adjudication records, 
and provided the veteran VA medical examinations in December 
2002, June 2003, and March 2007. The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 

ORDER

1. Entitlement to an initial disability rating in excess of 
30 percent for PTSD is denied. 

2. A 50 percent disability rating for PTSD is granted 
effective August 3, 2003, through March 20, 2007; subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.

3. Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


